Citation Nr: 0700477	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-07 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disability (claimed as depression, anger, stress condition 
and nervous condition).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had over 25 years active duty service ending with 
his retirement in September 1989.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2003, a 
statement of the case was issued in January 2004, and a 
substantive appeal was received in January 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disability.  The veteran's service 
medical records showed that he was diagnosed with major 
depression, mild, remitting, in November 1987 while on active 
duty.  A May 2001 private medical opinion stated that the 
veteran's current depression, anxiety and current 
difficulties dated back to his military career and remained 
an ongoing problem.  The veteran was afforded a VA fee-based 
examination in October 2003.  It is unclear whether the 
examiner reviewed the veteran's entire claims file.  In his 
report, he included a medical records review, but he does not 
specifically refer to the November 1987 service medical 
record.  Further, the examiner diagnosed the veteran with 
major depressive disorder, recurrent, which is the same 
diagnoses he had while in service, but the examiner gave no 
explanation or rational for his opinion that the veteran's 
current depression was not due to any disease or injury, 
which was incurred or aggravated in service.  For these 
reasons, the Board concludes that the October 2003 VA 
examination is insufficient and, thus, the Board finds that 
another VA examination is required in order to fully meet the 
requirements of 38 C.F.R. § 3.159(c)(4).  If possible, the 
new examination should be performed by a different medical 
doctor from the one who performed the October 2003 
examination. 

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet.App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Since the Board is remanding this case 
on another matter, it is reasonable for the RO to give 
additional VCAA notice to comply with Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  The RO should schedule the veteran 
for a comprehensive VA examination by a 
psychiatrist, preferably a different 
medical doctor from the one who conducted 
the October 2003 VA examination.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  All tests deemed 
necessary by the examiner are to be 
performed.  All psychiatric diagnoses 
should be clearly reported.  After 
examining the veteran and reviewing the 
claims file, the examiner should 
specifically express an opinion as to the 
date of onset and etiology of any current 
acquired psychiatric disorder.  
Specifically, the examiner should address 
whether any currently diagnosed 
depression is related to the depression 
diagnosed while in service as documented 
in the service medical records.  If the 
examiner determines that the veteran's 
current depression is not related, a 
clear, detailed rational for this opinion 
should be provided.  

3.  After completion of the above, the 
issue on appeal should be readjudicated.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

